MEMORANDUM **
On May 1, 2007, the court denied appellant’s motion to reinstate this appeal without prejudice to renewal should appellant pay the fees for this appeal. On May 25, 2007, appellant paid the fees. Accordingly, the March 1, 2007 order dismissing this appeal for failure to prosecute is vacated. This appeal is reinstated.
A review of the record and the appellant’s response to the court’s January 19, 2007 order to show cause and other filings in this matter indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court properly held that Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and, by extension, Section 107 of the ADA, 42 U.S.C. § 12117, which incorporates the powers, remedies, and procedures of Title VII, does not authorize individuals alleging discrimination by a third party to file suit against the EEOC or its employees. See Ward v. Equal Employment Opportunity Comm’n, 719 F.2d 311, 313 (9th Cir.1983).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.